Citation Nr: 1116565	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1975 to October 1979 and from July 1981 to September 1997. The Veteran died in March 2003. The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in July 2008 and October 2008.  This matter was originally on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


After the case was certified, the appellant submitted additional evidence directly to the Board.  In April 2011, the Board obtained from the appellant's representative a signed written waiver of the RO's initial consideration of this additional evidence.  


FINDINGS OF FACT

1.  The Veteran died in March 2003; the death certificate lists the immediate cause of death as astrocytoma.

2.  At the time of the Veteran's death, service connection had been established for a fractured left clavicle, evaluated as noncompensably disabling; it was not a principal or contributory cause of death.

3.  The Veteran was exposed to ionizing radiation.

4.  The Veteran's astrocytoma was first manifested in May 2002, four years after his military service; it is a radiogenic disease.

5.  The competent medical evidence fails to demonstrate that the Veteran's astrocytoma was related to any in-service exposure to ionizing radiation, or otherwise related to the Veteran's military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).
                                                                          

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's July 2008 and October 2008 Remands, the Appeals Management Center (AMC) inquired as to whether the appellant still desired an informal conference with a Hearing Officer, developed the claim under the provisions of 38 C.F.R. § 3.311, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2008 and October 2008 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in April 2004 and September 2004 essentially satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Hupp v. Nicholson, 21 Vet. App. at 352-53.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.   Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted below in more detail, the RO obtained the Veteran's history of service-incurred occupational exposure to ionizing radiation from the Navy and requested that the Under Secretary for Health prepare a dose estimate.  The Chief Public Health and Environmental Hazards Officer provided an opinion with regard to whether the Veteran's fatal astrocytoma could be attributed to radiation exposure received while in military service.

The Board notes that in June 2005, the RO received the appellants request for a copy of the Veteran's claims file and complete and entire file including all military records and all medical or health records.  In July 2005, a complete copy of the Veteran's claims file was mailed to the appellant.  The appellant responded in July 2005, that medical records given to the Veteran at the time he retired included a Form DD1141 "Occupational Exposure to Ionized Radiation" and that after providing the Navy Environmental Health Center Detachment in Bethesda, Maryland with a copy of the Form 1141, they advised that the Veteran's entire service medical record be reviewed for exposure.  The appellant stated that she was aware that when a radiation badge triggers, that said individual is typically monitored for a period of time for additional exposure and that there is additional evidence that exists that shows that the Veteran was wearing Radiation Badge #1499R.

The appellant stated that despite three separate requests for documentation in March 2005 and June 2005, no medical records and only a few performance evaluations had been produced.  The appellant stated that the Defense Threat Reduction Agency report with regard to the Veteran's entire naval career was requested through her representative in January 2004 which was also never produced.  In response, in July 2005, the RO advised the appellant that a complete copy of the Veteran's claims folder which included service medical records and personnel records was forwarded on July 14, 2005.

In September 2005, the appellant noted that she had previously requested under the Freedom of Information Act any and all documentation with regard to the Form 1141 and noted that as indicated on the instructions to this form, it is apparent that full disclosure of related documentation had not yet been made available to her.  The appellant stated that the note at the bottom of the instructions on the back of the Form 114 states, 

This record is required on all individuals who are employed by or are members of the Armed Forces and who have been or are being occupationally exposed to ionizing radiation.  It shall be the responsibility of each activity of the Department of Defense having personnel so exposed to initiate and maintain this record in accordance with AR 40-14/BUMEDINST 6150.18 SERIES/afr 161-8/dsar 4145.24. (29 Sept. 1966)    

The appellant noted that she had previously requested under the Freedom of Information Act any and all documentation with regard to the Form 1141 and that it was apparent from the instructions to the form that full disclosure of related documentation had not yet been made available to her.

In addition, in a letter to the Board in September 2005, the appellant noted that the Veteran's service records indicate that he was exposed to ionizing radiation while on active duty in the Navy, that radiation dosage readings do exist, but that they had been conveniently classified.  The appellant stated, "There certainly is no security threat and no reason, other than to avoid paying claims, not to release this pertinent evidence under the Freedom of Information Act."

Further, the appellant stated in September 2006 that the Veteran was exposed to radiation while attached to the USS PYRO, that radiation dosage readings do exist but had been conveniently classified, that the PYRO was decommissioned in 1994, and that the base had been closed for almost a decade.  

At this point, the Board notes that other than the DD Form 1141, there are no other records related to ionizing radiation exposure in the Veterans claims file which includes eleven folders containing the Veteran's service medical and personnel records.  The appellant stated in September 2005 that it was apparent that full disclosure of documentation related to DD Form 1141 had not been made to her.  If, in fact, additional documentation exists, it has also not been provided to VA.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Entitlement to DIC

The appellant claims that she is entitled to Dependency and Indemnity Compensation (DIC) and that service connection for the cause of the Veteran's death, astrocytoma, is warranted due to radiation exposure while the Veteran was in service.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  The first question that must be addressed, therefore, is whether incurrence of astrocytoma is factually shown during service.  The Board concludes it was not.  

Initially, the Board notes that of record is an Internet article from the Mayo Clinic on brain tumors.  The article notes that signs and symptoms of a brain tumor depend on its size, location and rate of growth and that symptoms can include new and aggressive headache especially after waking, unexplained nausea or vomiting, vision problems such as blurred vision, double vision or loss of peripheral vision, gradual loss of sensation or movement in an arm or a leg, difficulty with balance, speech difficulties, drowsiness, confusion in everyday matters, personality or behavior changes, seizures, especially in someone who doesn't have a history of seizures, hearing problems, and hormonal (endocrine) disorders.  

The service treatment records are absent complaints, findings or diagnoses of a brain tumor including astrocytoma during service.  On the clinical examination for retirement from service, no defects or diagnoses were found except scars, tattoos, and circumcision.  On the Report of Medical History completed by the Veteran in conjunction with his retirement examination, he denied ever having frequent or severe headaches, stomach trouble, dizziness or fainting spells, epilepsy or fits, tumor or cancer.  Thus, there is no medical evidence that shows that the Veteran suffered from a brain tumor, including astrocytoma during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Brain tumors can be service-connected on such a basis.  However, the first showing of a brain tumor was in 2002, more than one year after the Veteran's retirement from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  The appellant does not contend, and the evidence does not demonstrate, that the Veteran suffered from symptoms of a brain tumor during service and since discharge from service.

As noted above, the appellant claims that service connection for the cause of the Veteran's death, astrocytoma, is warranted due to radiation exposure while the Veteran was in service, and more specifically, while he was serving aboard the USS PYRO on the Nuclear Weapons Handling Team or while he was the Hazardous Materials Coordinator during the time nuclear weapons were stored at the Concord Naval Weapons Station (CNWS) in Concord, California.  The appellant noted that before Desert Storm began (January 1991) large amounts of conventional and non-conventional weapons were being moved at the CNWS and that the Veteran was likely exposed to radiation while moving weapons containing depleted uranium used in armor piercing shells.  The appellant noted that the CNWS was a major ammunition transshipment port for decades that was closed in 1998 and that it was on the Government's Super Fund List as one of the most toxic sites in the country.  The appellant noted that after further inquiry, she obtained the EPA's report dated February 17, 2005, which identifies heavy metal contaminants including copper, lead cadmium, arsenic and DDT.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2010).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2010) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) (2010) is a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II, which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d)(2) (2010) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) (2010).

In this case, the Veteran does not qualify as a "radiation-exposed veteran."  The appellant does not contend, and the record does not demonstrate, that the Veteran participated in a radiation-risk activity such as onsite participation in a test involving the atmospheric detonation of a nuclear device.  

If the veteran does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 (2010), if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) (2010).  Section 3.311(b)(5) requires that tumors of the brain and nervous system become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2010).

Under the special development procedures in § 3.311(a) (2010), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records that may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

The Veteran died from astrocytoma, a radiogenic disease under 38 C.F.R. § 3.311. The Veteran was diagnosed with this disease in May 2002.  A December 2004 report from the Department of the Navy, Navy Environmental Health Center Detachment, Naval Dosimetry Center, indicates that the Veteran was exposed to photon and neutron radiation while serving in the U.S. Navy from May 17, 1990 to May 19, 1990.  However the dose noted was 00.000 for each.

When exposure to radiation has been verified, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether, under § 3.311(c)(1)(ii) (2010), there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.

Because the dose estimate in this case was reported as zero, no further development was required.  Wandel v. West, 11 Vet. App. 200, 205 (1998).  Nevertheless, further development was undertaken.  

In a June 2009 Memorandum, the Under Secretary for Health (Chief Public Health and Environmental Hazards Officer) noted that the Veteran's personnel file contains a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) and that the DD Form 1141 indicates that the Veteran received an accumulated total lifetime dose of 000 rem.  The memorandum also indicates that the Naval Dosimetry Center, in a letter dated in December 2004 reported that the Veteran received 0.00 rem of deep dose equivalent photon and neutron during the period May to July 1990, and that the Navy's records show that the Veteran was aboard USS PYRO from March 1991 to May 1994 but no dosimetry records are available for this period.

The June 2009 Memorandum also indicates that the appellant alleged that the Department of the Navy has dosimetry records for the full time that the Veteran was assigned to USS PYRO and that those records are classified.  The memorandum states that if more dosimetry records can be forwarded with the claim, any additional records would be reviewed to determine if there was additional exposure and whether or not it is likely that the exposure contributed to the Veteran's fatal astrocytoma.   

It was consequently concluded that it was unlikely that the Veteran's astrocytoma could be attributed to exposure to ionizing radiation in service.

The Board acknowledges that tumors of the brain are radiogenic diseases.  However, the evidence does not show that ionizing radiation exposure caused the Veteran's cancer.  Here, as discussed above, the only medical opinion of record in this case shows that the Veteran's astrocytoma was not likely caused by in-service radiation exposure.  In light of the negative nexus opinion and with no opinion to the contrary, the Board must conclude that the evidence of record indicates that the Veteran's astrocytoma was not caused by exposure to radiation in service. 

The United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) did not preclude a Veteran from establishing service connection for a disease alleged to be due to radiation exposure with proof of actual direct causation. Combee, 34 F.3d at 1039.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

However, no medical professional has ever related the fatal astrocytoma to the Veteran's military service.  His service treatment records show no complaints related to his brain, and the tumor was manifested four years after his discharge from service. 

With regards to the question of whether the Veteran's only service-connected disability of fractured left clavicle, evaluated as noncompensably disabling, was the principal or contributory cause of death, the Board finds that it was not.  The cause of death listed on the Veteran's death certificate was astrocytoma; no contributing causes were given.  The appellant has not asserted that the Veteran's only service-connected disability was the principal or contributory cause of death, nor does the evidence suggest that the Veteran's death was in any way related to his fractured left clavicle.

With respect to the appellant's contentions that the Veteran's brain tumor was caused by environmental exposure to numerous cancer-causing agents, she has provided no medical evidence linking any such carcinogens to the Veteran's fatal astrocytoma.  

In support of her claim, the appellant submitted an Environment Protection Agency Internet article (updated on February 17, 2005) which notes in pertinent part, 

Naval Weapons Station (WPNSTA) Concord (also known as Naval Weapons Station Seal Beach Detachment, Concord) is a 12,800-acre site located in the north-central portion of Contra Costa County. WPNSTA Concord is comprised of two geographically separate units, the Inland (5,170 acres) and Tidal (7,630 acres) Areas, and a radiography facility (approximately 1 acre) in Pittsburgh, California. Aside from typical administrative and support work activities, this facility is a major ammunition transshipment port of the West Coast for the Department of Department of Defense, under operation by the Department of Army. 

The Navy's Installation Restoration Program (IRP) identified 32 areas potentially containing hazardous substances.  The Tidal Area is organized into two site groups or Operable Units that include the Tidal Area Sites and the Litigation Area Sites, and the Army is taking over the responsibility for cleanup from the Navy for this area.  ... The contamination in the Tidal Area Sites, located in wetlands and low-lying areas in the northwestern portion of the facility, comes from past on-base waste disposal practices, including an estimated 3,000 tons of mixed wastes that were deposited in the landfill from the early 1940s to 1979, material and waste generated during the repackaging of conventional munitions, and chipped wood contaminated with pentachlorophenol (PCP). Investigations identified heavy metals to be the primary contaminants in these sites, but low levels of organochlorine pesticides, such as DDT and its breakdown products, and semi-volatile organic compounds (SVOCs) are also present. The contamination in the Litigation Sites, located in both wetlands and upland habitat on the northeastern portion of the Tidal Area, was the result of private industrial activities on portions of property that was subsequently purchased by the Navy to create a buffer zone for the activity at the facility's piers. Soil sampling that started in 1986 detected metals in these areas. Subsequent testing confirmed this result and expanded the areas impacted. Documented historical releases from industrial operations and tidal action in the wetlands transported and di[s]tributed contamination across wetlands and into engineered Mosquito Ditches and Lost Slough, a natural tidal channel. ...

Other areas of environmental concern are located in the Inland Area, which is still being addressed by the Navy, ... where elevated arsenic has been detected across wide areas in shallow soils, ... and ... where industrial activity, such as waste storage, has resulted in contamination of soil and groundwater by volatile organic compounds (VOCs), and ... where low levels of perchlorate have been detected in gro[]undwater and surface water.

In September 2009, the appellant stated that the Veteran was exposed to many cancer-causing agents listed in an ASDR Public Health Assessment Report at www.atsdr.cdc.gov/ConcordNWS/Concord_Final_PHA.pdf.  However, that page cannot be found and in its place, "The page you are looking for might have been removed, had its name changed, or is temporarily unavailable."  After an independent Internet search, the Board has located the Public Health Assessment prepared by U.S. Department of Health and Human Services, Public Health Service, Agency for Toxic Substances and Disease Registry (ATSDR) at http://www.atsdr.cdc.gov/HAC/pha/ConcordNWS/Concord_Final_PHA.pdf.

In a note of explanation, the ATSDR states, 

This Public Health Assessment was prepared by ATSDR pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA or Superfund) section 104 (i)(6) (42 U.S.C. 9604 (i)(6)), and in accordance with our implementing regulations (42 C.F.R. Part 90). In preparing this document, ATSDR has collected relevant health data, environmental data, and community health concerns from the Environmental Protection Agency (EPA), state and local health and environmental agencies, the community, and potentially responsible parties, where appropriate. 

In addition, this document has previously been provided to EPA and the affected states in an initial release, as required by CERCLA section 104 (i)(6)(H) for their information and review. The revised document was released for a 30-day public comment period. Subsequent to the public comment period, ATSDR addressed all public comments and revised or appended the document as appropriate. The public health assessment has now been reissued. This concludes the public health assessment process for this site, unless additional information is obtained by ATSDR which, in the agency's opinion, indicates a need to revise or append the conclusions previously issued.

ATSDR concluded,

ATSDR examined the nature and extent of environmental contamination resulting from previous material handling and disposal practices at NWS SBD Concord to evaluate the potential exposure of local community members, off-base residents, and base visitors. The evaluation considered the available environmental data, the information provided by the Navy, the regulators and community members, and the published scientific information on the characteristics of specific environmental contaminants.   From this evaluation, ATSDR concludes that the environmental contamination at NWS SBD Concord poses no apparent public health hazard. This means people may be exposed to some base-related environmental contaminants, but the exposures are below levels expected to cause harmful health effects.  

1. Trespassers riding dirt bikes and all-terrain vehicles (ATVs) in the Litigation Area could be exposed to soil contaminants. The estimated exposure is, however, below levels of health concern. To prevent future trespassing, in January 2005 the Navy completed fencing this area and completed the posting of signs warning trespassers that the area is government property and contains hazardous substances. ATSDR categorized possible trespasser exposure as a no apparent public health hazard. 

2. Elevated arsenic levels were found in the soil of the Magazine Area/Site 22 (which includes both Site 22 and the surrounding magazine area). ATSDR determined that while the community could be exposed to small amounts of arsenic in the wind-blown dust from the Magazine Area, it does not present a public health hazard to residents living near the area or to students attending Concord High School. ATSDR categorized this as a no apparent public health hazard. 

3. Groundwater contaminants have been detected at some on-base locations. That said, however, groundwater from beneath the base is not used as a source for drinking water. Results of the evaluation indicate that none of the off-base wells are likely to be affected by base-related contaminants at levels that would be expected to cause health effects. ATSDR categorized this as a no apparent public health hazard. As a prudent public health action, ATSDR encourages residents using private wells for domestic water supply to periodically inspect their well and their water quality. 

4. Most of the Inland Area is leased for cattle grazing. Elevated arsenic levels were found in soil of the Magazine Study Area. Results of the evaluation indicate that small concentrations of arsenic would be expected in the beef; however, the level would be less than the typical concentrations reported in grains, meat, fish and poultry. No health effects are expected for people who regularly consume beef from cattle or calves that graze on base. ATSDR categorized this as a no apparent public health hazard. 

5. Elevated concentrations of some pesticides have been detected in some of the soil samples from Quinault Village. Results of the evaluation indicate that the USCG families living in that area would not be exposed to pesticides at levels that would be expected to cause health effects. As a prudent public health action, ATSDR recommends that residents of Quinault Village be notified of the sample results and advised on methods to reduce their potential exposure to pesticides and naturally occurring soil contaminants. ATSDR categorized this as a no apparent public health hazard.
 
6. Environmental contaminants were found in portions of the Litigation Area where mosquito abatement activities occur. The estimated exposures of mosquito abatement workers to those contaminants were below levels of potential health concern. ATSDR categorized this as a no apparent public health hazard. 

7. Recreational activities in Suisun Bay near the base are limited, but include some boating, fishing, duck hunting, and hiking. Due to a variety of potential sources, environmental contaminants have been measured in surface water, sediment, fish, and duck tissue in the bay. The estimated exposure of recreational users to the environmental contaminants is not expected to cause any type of health effect. Consumers of fish and duck from Suisun Bay who follow the OEHHA guidelines are not expected to be exposed to levels of contaminants that could harm their health. ATSDR categorized this as a no apparent public health hazard.

As noted above, of record is an Internet article from the Mayo Clinic regarding brain tumors.  The article indicates that some studies show that some types of brain tumors occur more frequently in people who work in oil refining, manufacturing, chemical and nuclear industries but that a definite link between exposure to chemicals and brain tumors hasn't been proven.  The article also indicates that electromagnetic fields and the use of cell phones have been studied as causes of primary brain tumors but that no definitive medical evidence indicates that either causes brain tumors.  

With regard to the submitted articles above, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).

However, in this case, the articles are not in support of a medical opinion; and, in fact, do not support the appellant's position as they do not provide plausible causality of the veteran's fatal astrocytoma to his period of service, including exposure to radiation or other toxic substances at WPNSTA, Concord, California.  
Most importantly, no medical professional has ever related the cause of the Veteran's death to his military service.  

The Board acknowledges the appellant's belief that the Veteran's astrocytoma was caused by his in-service exposure to toxic substances including ionizing radiation.  As a layperson, however, she is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).      

Thus, the record is absent evidence of in-service incurrence of a brain tumor, evidence of a brain tumor within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between the Veteran's fatal astrocytoma and his military service, to include exposure to toxic substances including ionizing radiation.

The Board is not unsympathetic to the claim; nevertheless, it is without authority to grant benefits.  The Board is "bound in its decisions" to apply the relevant provisions of law.  38 U.S.C.A. § 7104 (c).  For the reasons discussed above, the Board finds that the Veteran's fatal astrocytoma was not related to his military service, and that his service-connected disability of fractured left clavicle did not cause his death.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


